Ross, J.
Action for the conversion of certain mining stocks. The plaintiff recovered judgment, but only for nominal damages, inasmuch as there was no proof of the value of the property converted. The record shows that the plaintiff “ offered to read in evidence from the published reports of sales of mining stocks in the San Francisco Stock Exchange Board, for the month of September, 1878, to show the highest market value of said stock since the conversion of the same, and which it was agreed might be read with the same effect as the original records of said Stock Exchange, subject to such objections as might be otherwise made. The plaintiff then offered to prove by these reports ” that the stocks converted by the defendants sold at certain prices between the date of conversion and the bringing of the suit. The defendants objected to the introduction of the proffered evidence, on the ground, among others, that it was irrelevant, immaterial, and incompetent. The court sustained the objection, and the plaintiff submitted his case without making any proof of the value of the stocks converted.
As the case was submitted in the court below, that court could only award the plaintiff nominal damages. And if this ruling, with respect to the plaintiff’s offer, was correct, we must affirm the judgment. There was nothing to show, or tending to show, how or in what manner the “ reports of sales” were made up, where the information they contained was obtained; or whether the quotations of prices made were derived from actual sales, or otherwise. In the absence of some such proof, the “ reports of sales ” offered by the plaintiff were incompetent, and the court below was right in its ruling. (Whelan v. Lynch, 60 N. Y. 474.) It would have been a very simple matter to have proved the value of the stocks in question, but simple as it was, the proof was not given. We must affirm the judgment and order. So ordered.
McKinstry, J., and McKee, J., concurred.